DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 9/13/22.
3.    Claims 1, 8 and 15 has been amended. Claims 1 - 3, 5 - 10, 12 – 17 and 19 - 23 are pending.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/22 has been entered.
 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1 - 3, 5 - 10, 12 – 17 and 19 - 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20100240436) and in view of Crawford (US 5997401) and further in view of Peterson (US 20050043082) and further in view of
Roukis (US 20100029365).
7.	Regarding claims 1, 8 and 15, Wilson discloses a gaming system (Abstract; FIG. 1a.and 2): 
a display device (FIG. 2, part 14 and 16); 
an input device (FIG. 2, part 24); 
a processor (FIG. 2, part 34); and 
a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to (FIG. 2, part 36 and paragraphs 37 and 38): 
for each of at least two of a plurality of plays of a primary game (paragraph 47 and FIG. 4): 
randomly determining/in response to a wager a primary game outcome comprising a plurality of primary game elements (i.e. a flashlight, a hammer and a sledgehammer as described in paragraph 50) (paragraphs 47 and 50), 
cause the display device to display the determined primary game outcome (paragraph 47 and 50; During play of the game, a random number generator is employed to determine, present and display a randomly selected outcome of the primary wagering game 360), 
determine any award (i.e. an award of 500 described in paragraph 48) associated with the determined primary game outcome (paragraphs 47, 48 and 50), and 
cause the display device to display any determined award associated with the determined primary game outcome (paragraphs 47, 48 and 50), and 
for a play of a persistent secondary game that is different from and associated with the plurality of plays of the primary game (paragraphs 50 and 51 and FIG. 6 teach the persistent secondary game/bonus game played on the playing field 670 is a mining game adventure wherein Players use the collected game attributes 680
to overcome obstacles in the playing field 670 and the primary game include the feature of an attribute are collected as a result of outcomes of the primary wagering game 660, which means that the persistent secondary game is different from and associated with the plurality of plays of the primary game): 
for each of the plurality of plays of the primary game (abstract; paragraphs 8 and 50):
retain said at least one selected primary game element as part of the play of the persistent secondary game (i.e. the persistent secondary game described in paragraph 51) (paragraph 50 and 51), and 
cause the display device to display each of the retained primary game element (i.e. the elements shown in part 680) as part of the play of the persistent secondary game (paragraphs 50 and 51 and FIG. 6), and 
upon an occurrence of a persistent secondary game evaluation event (paragraph 51):  2Appl. No. 15/409,082 Response to Final Office Action of July 11, 2019 
determine any award associated with the retained primary game elements (paragraph 51; the bonus game played on the playing field 670 is a mining game adventure in which the players, as a team, traverse a mine. Players use the collected game attributes 680 to overcome obstacles in the playing field 670, receive awards for how far they progress in the game), and 
cause the display device to display any determined award associated with the retained primary game elements (paragraph 51 and FIG. 6).  
Wilson fails to explicitly disclose the following limitation:
 for each of at least two of the plurality of plays of the primary game:
receive, via the input device and as part of the play of the persistent secondary game, a player input of a selection of at least one of the plurality of primary game elements, 
in an analogous art to wagering game design/configuration, Crawford teaches:
for each of the plurality of plays of the primary game (i.e. all the games that allow the player to save/select at least one of the plurality of primary game elements/symbols as described in abstract and Col 1, 65 – Col 2, 2):
receive, via the input device and as part of the play of the persistent secondary game (i.e. the persistent secondary game described in Col 3, 25 - 33 and 43 – 59 wherein a set of selected/saved symbol/primary game elements that was selected/saved in the first set of games (primary games) can be a part of the subsequent (secondary) games after the symbols of part 56, 57, 58 has been selected/saved wherein the selected/saved symbols are active/persistent (i.e. persistently displayed via part 56, 57, 58 shown in FIG. 2 and described in Col 3, 43 – 59) during the subsequent (secondary) games after the symbols of part 56, 57, 58 has been selected/saved), a player input of a selection of at least one of the plurality of primary game elements (Abstract and Col 1, 65 – Col 2, 2; Col 3, 25 – 34 and 43 - 59 and Col 3, 60 - Col 4, 11; the player may elect to save one or more symbols displayed for each reel position. This may be accomplished by pressing one or more buttons 48, 49, and 50 (FIG. 3) associated with each reel), 
Crawford also teaches for each of the plurality of plays of the primary game (i.e. all the games that allow the player to save/select at least one of the plurality of primary game elements/symbols as described in abstract and Col 1, 65 – Col 2, 2): retain said at least one selected primary game element (i.e. the saved symbols described in Col 3, 25 - 33 and 43 – 59) as part of the play of the persistent secondary game (i.e. the persistent secondary game described in Col 3, 25 - 33 and 43 – 59) (abstract and Col 1, 65 – Col 2, 2 and Col 3, 25 - 33 and 43 – 59; Col 3, 25 – 33 teaches “After the reels have stopped, the player may elect to save one or more symbols displayed for each reel position. This may be accomplished by pressing one or more buttons 48, 49, and 50 (FIG. 3) associated with each reel. In one embodiment of a slot machine having three paylines, there are three buttons per reel to select a symbol on any one of the paylines. Hence, up to three symbols per reel may be saved. In another embodiment, only one symbol per reel can be saved”; Col 3, 43 – 59 teaches “The saved symbols are stored in a symbol save memory 54 (FIG. 2), and the save symbols are displayed to the user in display areas 56, 57 and 58 in FIG. 3. In one embodiment, an image of the saved symbol(s) is illuminated in areas 56-58 in FIG. 3. Any arrangement of a display for displaying the saved symbols to the player may be used, and such a display is designated as display 60 in FIG. 2. In the preferred embodiment, any symbol from a reel which is saved by the player or the machine only applies to that same reel position in subsequent games. Thus, the saved symbol originally displayed in display window 40 will appear in display area 56 and can only be later used in combination with symbols displayed in windows 41 and 42 or with symbols saved in display areas 52 and 58. In another embodiment, the origin of the saved symbol is not relevant, and the saved symbol(s) can be used with any reel combination“),
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified Wilson in view Crawford to include/add the aforementioned method for each instance of the primary game/each of the plurality of plays of the primary game taught by Wilson in order to achieve the predictable result of enhanced player interest.
The combination of Wilson and Crawford fail to explicitly disclose the following limitations:
a persistent secondary game that is different from and overlappingly played with the plurality of plays of the primary game
a persistent secondary game evaluation event that occurs as a result of at least one of: a retention of a designated quantity of primary game elements over at least two of the plurality of plays of the primary game, and 2Appl. No. 15/409,082 Response to Office Action of January 27, 2021a receipt, via the input device, of an input to evaluate the play of the persistent secondary game
in an analogous art to wagering game design/configuration, Peterson teaches:
a persistent secondary game (i.e. the secondary game shown in part 104) that is different from and overlappingly played (overlappingly played as described in paragraph 12) with the plurality of plays of the primary game (i.e. the primary game that include reels 34a, 34b and 34c as described in paragraph 41) (FIG. 3; paragraphs 12 and 41 – 43; paragraph 12 teaches “the gaming device designates a number of prize symbols necessary to be accumulated over a plurality of primary games. The gaming device or player spins the reels to accumulate any prize symbols indicated on the reels in each primary game. The accumulated prize symbols in each of the primary games are held or saved for a designated number of primary games”, which means that the primary game (i.e. the spin reel game) and the secondary game (i.e. the game accumulating prize symbols for a designated number of primary games) are overlappingly played (i.e. as more instances of the primary game occurs, the primary game results continue to accumulating prize symbols for the overlapping secondary game))
a persistent secondary game evaluation event that occurs as a result of at least one of: a retention of a designated quantity of primary game elements over at least two of the plurality of plays of the primary game, and 2Appl. No. 15/409,082 Response to Office Action of January 27, 2021a receipt, via the input device, of an input to evaluate the play of the persistent secondary game (paragraph 12; paragraph 12 teaches “the gaming device designates a number of prize symbols necessary to be accumulated over a plurality of primary games. The gaming device or player spins the reels to accumulate any prize symbols indicated on the reels in each primary game. The accumulated prize symbols in each of the primary games are held or saved for a designated number of primary games”; Peterson meets the claimed limitations of “persistent secondary game evaluation event that occurs as a result of at least one of: a retention of a designated quantity of primary game elements over at least two of the plurality of plays of the primary game, and 2Appl. No. 15/409,082 Response to Office Action of January 27, 2021a receipt, via the input device, of an input to evaluate the play of the persistent secondary game” because the Peterson teaches one of two alternative limitations required by the claim)
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified the combination of Wilson and Crawford in view of Peterson to include the aforementioned method in order to increase player enjoyment and excitement by providing new games for gaming devices (as described by Peterson, paragraph 4).
The combination of Wilson, Crawford and Peterson fail to explicitly disclose the following limitations:
determine if any persistent secondary game element positions are available to associate the at least one selected primary game element with,
responsive to at least one persistent secondary game element position being available, “retain,” in association with the at least one available persistent secondary game element position, “said at least one selected primary game element as part of the play of the persistent secondary game“, 
wherein the retained primary game elements associated with a first arrangement of persistent secondary game element positions are associated with a first award and the retained primary game elements associated with a second, different arrangement of persistent secondary game element positions are associated with a second, different award, 
in an analogous art to wagering game design/configuration, Roukis teaches:
determine if any persistent secondary game element positions (i.e. the game element positions associated with parts 801 and 802 shown in FIG. 8b)  are available (i.e. available for the symbol retention feature described in paragraphs 132 and 155) to associate the at least one selected primary game element (i.e. the pan symbol shown in FIGS. 8a and 8b) with (Abstract and paragraphs 132 and 155 and FIGS. 8a and 8b; paragraph 132 teaches once a designated symbol is selected, it is retained in subsequent game rounds; paragraph 155 teaches after an initial spin, two gold pans represented by the words PAN 801, 802 appear on the display. A counter remains at three. In FIG. 8b, the reels spin again and pans 801 and 802 are retained),
responsive to at least one persistent secondary game element position (i.e. the game element positions associated with parts 801 and 802 shown in FIG. 8b) being available, retain (i.e. retain for a series of further game rounds as described in paragraph 155), in association with the at least one available persistent secondary game element position, said at least one selected primary game element (i.e. the designated/selected pan symbol) as part of the play of the persistent secondary game (Abstract and paragraphs 132 and 155 and FIGS. 8a and 8b),
wherein the retained primary game elements associated with a first arrangement (i.e. the arrangement shown in FIGS. 8a) of persistent secondary game element positions are associated with a first award  (i.e. an award for the pattern J, J, PAN as described in paragraph 155) and the retained primary game elements associated with a second, different arrangement (i.e. the arrangement shown in FIGS. 8b) of persistent secondary game element positions are associated with a second, different award (Abstract and paragraph 155 and FIGS. 8a and 8b; paragraph 155 teaches three pans 802, 803, 804 may pay an additional prize for being a pattern; paragraph 155 also teaches in FIG. 8a, if prizes pay left to right and pan acts as a wild symbol, then a prize may be paid for the pattern J, J, PAN),
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified the combination of Wilson, Crawford and Peterson in view of Roukis to include the aforementioned methods in order to maintain or increase player enjoyment (as described by Roukis, paragraph 4).
Regarding claim 8, Wilson also discloses that the gaming system is a gaming system server (i.e. a server as part of the external systems 50) (paragraph 42).
7. 	Regarding claims 2, 9 and 16, Wilson discloses the primary game elements are randomly determined primary game elements (paragraphs 47 and 50; a random number generator is employed to determine, present and display a randomly selected outcome of the primary wagering game 360).
8.	Regarding claims 3, 10 and 17, Wilson discloses the persistent secondary game comprises a skill-based game (i.e. a skill based game wherein the Players use selection skills to select different game attributes to overcome obstacles in the playing field), wherein different player inputs (i.e. different player selections regarding the game attributes) are associated with different average expected awards for the play of the persistent secondary game (paragraph 51).
9.	Regarding claims 5, 12 and 19, Wilson discloses the retention of said at least one selected display of each retained primary game element as part of the play of the persistent secondary game includes a display of the retained primary game elements in a persistent secondary game matrix (i.e. part 680)  (i.e. comprising each of the persistent secondary game element positions described by Pace) (paragraphs 50 and 51 and FIG. 6).
10.	Regarding claims 6, 13 and 20, Wilson also discloses an acceptor, and a cashout device, wherein when executed by the processor, the plurality of instructions cause the processor to, responsive to a physical item being received via the acceptor, establish a credit balance based, at least in part, on a monetary value associated with the received physical item, and responsive to a cashout input being received via the cashout device, cause an initiation of any payout associated with the credit balance (paragraphs 22, 24 and 39).
11.	  Regarding claims 7, 14 and 21, Wilson also discloses at least one any determined award associated with the determined primary game outcome and any determined award associated with the retained primary game elements is selected from the group consisting of: a quantity of monetary credits, a quantity of non-monetary credits, a quantity of promotional credits, and a quantity of player tracking points (paragraphs 39, 48 and 51; The payoff may be provided in the form of points, bills, tickets, coupons, cards, etc.).  
12.	Regarding claims 22 and 23, Wilson also discloses that the method of Claim 15, which is provided through a data network and wherein the data network is an internet (paragraphs 40 and 41).

Response to Arguments
13.	Regarding claims 1 - 3, 5 - 10, 12 – 17 and 19 - 23, the applicant argues that modifying Wilson with Peterson would improperly change the principal operation of Wilson and thus one of skill in the art would not have modified Wilson in view Peterson because the mining game of Wilson is not (nor can be) overlappingly played with the primary wagering games (Remarks, pages 10 -11). 
	The examiner respectfully disagrees.
1) 	Wilson does not explicitly teach away from the combination of Wilson with Peterson (e.g. explicitly teach that the secondary game (e.g. mining game) can not be overlappingly played with the primary wagering games).
2)	Wilson teaches that the primary game and secondary game (e.g. the mining game) can interact with each other (i.e. the player can collect game item in the primary game for use in the secondary game) (paragraph 7 teaches The system further comprises a controller operative to (i) in response to receipt of a first wager from a first player, determine and display a first outcome of the first primary wagering game, (ii) collect a first set of game attributes from the first outcome, (iii) in response to receipt of a second wager from a second player, determine and display a second outcome of the second primary wagering game, (iv) collect a second set of game attributes from the second outcome, (v) upon the occurrence of a triggering event, display a third outcome of a secondary wagering game, the secondary wagering game comprising a playing field having a set of field attributes, wherein the third outcome is determined by resolving the first set of game attributes, the second set of game attributes and the set of field attributes in accordance with a first rule set, and (vi) award a first award if the third outcome is a winning outcome).
3)	Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified the Wilson in view of Peterson to include the method of a secondary game overlappingly played with the primary wagering games in order to increase player enjoyment and excitement by providing new games for gaming devices (as described by Peterson, paragraph 4).
14.      Regarding claims 1 - 3, 5 - 10, 12 – 17 and 19 - 23, In response to applicant's argument (Remarks, pages 11 -12) that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
15.	Regarding claims 1 - 3, 5 - 10, 12 – 17 and 19 - 23, the applicant argues that the combination of Wilson, Crawford, Peterson and Pace fail to teach the newly amended limitations of the claims (Remarks, pages 12 -14).
	The examiner agrees. However, the new rejection of Wilson, Crawford, Peterson and Pace teach all the newly amended limitations of the claims 1 - 3, 5 - 10, 12 – 17 and 19 – 23 (see rejections above for details).

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 10 am - 2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S. VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        



/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715